                         Case 1:19-cv-00046-RP Document 4
                                                        3 Filed 01/18/19 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action



                                                IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE WESTERN DISTRICT OF TEXAS
                                                           AUSTIN DIVISION

 JOSUE MARTINEZ,                                         §
                                                         §
                Plaintiff,                               §
                                                         §
 v.                                                      §            Cause No. 1:19-cv-46 -RP
                                                         §
 ELOTES FANNY, LLC, and                                  §
 SUSANA SOTO,                                            §
                                                         §                     A Jury is Demanded
        Defendants.                                      §
                                                         §

                                                    SUMMONS IN A CIVIL ACTION

To:       SUSANA SOTO
          4545 S HORSESHOE TRL
          THE COLONY, TX 75056

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
names and addresses are:
                                                   CHARLES L. SCALISE
                                                Texas Bar No. 24064621 1104
                                                  San Antonio Street Austin,
                                                         Texas 78701
                                                 (512) 474-7677 Telephone
                                                  (512) 474-5306 Facsimile
                                                 Charles@rosslawgroup.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                             CLERK OF COURT

Date: January 18, 2019
                                                                           Signature of Clerk or Deputy Clerk
                      Case 1:19-cv-00046-RP Document 4
                                                     3 Filed 01/18/19 Page 2 of 4



AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:19-cv-46
                                                 PROOF OF SERVICE
                 (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
                                                                     .
was received by me on (date)

         I personally served the summons on the individual at (place)
                                                                  on (date)                                     ; or

          I left the summons at the individual’s residence or usual place
         of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
        on ( date )                         , and mailed a copy to the individual’s last known address; or

          I served the summons on (name of individual)         , who is




                                                                                                                           .


         My fees are $                      for travel and $                   for services, for a total of $                  .



        I declare under penalty of perjury that this information is true. Date:
                                                      Server’s signature


                                                                                   Printed name and title


                                                                                    Server’s address   Additional
information regarding attempted service, etc:
                         Case 1:19-cv-00046-RP Document 4
                                                        3 Filed 01/18/19 Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action



                                                IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE WESTERN DISTRICT OF TEXAS
                                                           AUSTIN DIVISION

 JOSUE MARTINEZ,                                         §
                                                         §
                Plaintiff,                               §
                                                         §
 v.                                                      §            Cause No. 1:19-cv-46 -RP
                                                         §
 ELOTES FANNY, LLC, and                                  §
 SUSANA SOTO,                                            §
                                                         §                     A Jury is Demanded
        Defendants.                                      §
                                                         §

                                                    SUMMONS IN A CIVIL ACTION

To:       ELOTES FANNY, LLC
          HECTOR SOTO, Registered Agent
          4545 S HORSESHOE TRL
          THE COLONY, TX 75056

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose
names and addresses are:
                                                   CHARLES L. SCALISE
                                                Texas Bar No. 24064621 1104
                                                  San Antonio Street Austin,
                                                         Texas 78701
                                                 (512) 474-7677 Telephone
                                                  (512) 474-5306 Facsimile
                                                 Charles@rosslawgroup.com

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                             CLERK OF COURT

Date: January 18, 2019
                                                                           Signature of Clerk or Deputy Clerk
                      Case 1:19-cv-00046-RP Document 4
                                                     3 Filed 01/18/19 Page 4 of 4




AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:19-cv-46
                                                 PROOF OF SERVICE
                 (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
                                                                     .
was received by me on (date)

         I personally served the summons on the individual at (place)
                                                                  on (date)                                     ; or

          I left the summons at the individual’s residence or usual place
         of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
        on ( date )                         , and mailed a copy to the individual’s last known address; or

          I served the summons on (name of individual)         , who is




                                                                                                                           .


         My fees are $                      for travel and $                   for services, for a total of $                  .



        I declare under penalty of perjury that this information is true. Date:
                                                      Server’s signature


                                                                                   Printed name and title


                                                                                    Server’s address   Additional
information regarding attempted service, etc:
